
	
		I
		111th CONGRESS
		1st Session
		H. R. 943
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mrs. Bachmann (for
			 herself, Mr. Ryan of Wisconsin,
			 Mr. Cooper,
			 Mr. Kirk, Mr. Campbell, Mr.
			 Cole, Mr. Broun of
			 Georgia, Mr. Franks of
			 Arizona, Mr. Scalise,
			 Mr. Fortenberry,
			 Mr. Lamborn,
			 Mr. Neugebauer,
			 Mr. Posey,
			 Mr. Latta,
			 Mr. Brady of Texas,
			 Mr. Kingston,
			 Mr. Sam Johnson of Texas,
			 Mrs. Schmidt,
			 Mr. Burton of Indiana,
			 Ms. Foxx, and
			 Mr. Hoekstra) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 31, United States Code, to require certain
		  additional calculations to be included in the annual financial statement
		  submitted under section 331(e) of that title, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Truth in Accounting Act of
			 2009.
		2.Preparation of
			 net present value calculation of major fiscal exposures of the Federal
			 Government
			(a)In
			 generalSection 331(e) of title 31, United States Code, is
			 amended by adding at the end the following:
				
					(3)Net present
				value calculation and other calculations
						(A)Matters
				coveredThe financial statement shall include a calculation under
				policies in effect during the fiscal year covered by the statement of the net
				present value of the overall fiscal exposures of the United States Government.
				The calculation shall include—
							(i)the outstanding
				debt held by the public;
							(ii)calculations of
				the net present value of commitments and receipts of the Federal Old-Age and
				Survivors Insurance (OASI) Trust Fund, the Federal Disability Insurance (DI)
				Trust Fund, the Federal Hospital Insurance (HI) Trust Fund, and the Federal
				Supplementary Medical Insurance (SMI) Trust Fund using the most recent
				available long-term, intermediate projections by the Trustees of such Trust
				Funds of revenues, expenditures, and discount factors, as represented in such
				annual reports;
							(iii)calculations of
				the net present value of commitments and receipts of the Railroad Retirement
				and Black Lung (part C) programs; and
							(iv)calculations of
				the net present value of commitments and receipts of the Federal retirement and
				health insurance systems, both civil and military.
							(B)Time
				horizon(i)For each calculation
				under subparagraph (A), calculations shall be provided for—
								(I)a 75-year horizon; and
								(II)an indefinite time horizon.
								(ii)For the 75-year horizon under
				clause (i)(I), each calculation shall take each year’s projected expenditures
				minus revenues, divide this difference by the projected discount factor for
				that year, and add the resulting 75 annual discounted flows to obtain the
				program’s net present value imbalance. The long-term discount and growth rates
				used in these calculations shall be discussed in the financial statement and
				shall be consistent with those used by the Department of Treasury and other
				Government agencies with regard to other long-term financial calculations. For
				purposes of the calculations in clauses (ii), (iii), and (iv) of subparagraph
				(A), revenues shall include payroll taxes as allocated by law to the respective
				Trust Funds (currently the case for OASI, DI, and HI), participant premiums and
				State transfer income (for SMI), general revenue receipts from the taxation of
				benefits, as currently allocated by law to the OASI, DI, and HI Trust Funds,
				and funding for the Federal retirement and health insurance systems, both civil
				and military. For purposes of this calculation, revenues shall not include
				interest income on Trust Fund and transfers of general revenue to SMI, Social
				Security, or Medicare.
							(iii)For the indefinite time horizon
				under clause (i)(II), the calculations shall follow the procedures provided in
				clause (ii), but shall be based on extended projections for a number of years
				sufficiently beyond 75 years that would result in the present value sum
				increasing by less than 0.05 percent if an additional year were added to the
				projection.
							(C)Generational
				imbalance calculationThe financial statement shall include a
				program-by-program calculation under policies in effect during the fiscal year
				covered by the statement of the net present value of benefits and projected
				benefits to current participants of the programs described in clauses (ii),
				(iii), and (iv) of subparagraph (A), including the present value of projected
				benefits to current participants, less the present value of projected
				contributions and earmarked taxes paid by, or on behalf of, current
				participants less the current trust fund balances.
						(D)Fiscal imbalance
				calculationThe financial statement shall include a
				program-by-program calculation under policies in effect during the fiscal year
				covered by the statement of the net present value of benefits and projected
				benefits to current and future participants of the programs described in
				clauses (ii), (iii), and (iv) of subparagraph (A), including the present value
				of projected benefits to current and future participants over the indefinite
				horizon, less the present value of projected contributions and earmarked taxes
				paid by, or on behalf of, current and future participants over the indefinite
				horizon, less the current trust fund balances.
						(E)Presentation of
				public debtThe financial statement shall include the total
				amount of outstanding public debt (included in the statement pursuant to
				subparagraph (A)(i)), plus the total amount of fiscal imbalance calculations
				(included in the statement pursuant to subparagraph (D)), set forth separately
				by amount of debt per person, per fulltime worker, and per household.
						(F)Methods
				usedThe financial statement shall include the assumptions and
				details of the methods used in making the calculations required under
				subparagraph (A). It shall separately identify and provide a detailed
				description of the methods and assumptions used in making projections of tax
				revenues, premiums, other receipts from all sources, including inter-fund
				transfers and interest income on securities held in trust funds, benefit
				outlays distinguished by the type of benefit, and administrative expenses. The
				financial statement shall also provide details regarding demographic
				assumptions (such as fertility, mortality, immigration, and labor-force
				participation rates), dependency ratios, and economic assumptions (such as
				trust fund interest rates, discount rates, revenue and benefit growth rates,
				health-care expenditure growth rates, productivity growth rates, and inflation
				rates). The information should include a description of all other intermediate
				steps and variables used and projected in making the
				calculations.
						.
			(b)Requirement for
			 President To use financial statement in preparing budget
				(1)RequirementIn preparing the budget for the United
			 States Government for submission under section 1105 of title 31, United States
			 Code, the President shall take into consideration the financial statement
			 prepared by the Secretary of the Treasury under section 331(e) of such title,
			 including the effect of the overall budget on the generational imbalance
			 calculation and the fiscal imbalance calculation required under subparagraphs
			 (C) and (D), respectively, of such section, and the effect of the overall
			 budget on the net present value of the overall fiscal exposures of the United
			 States Government.
				(2)Inclusion of
			 statement in budgetSection 1105(a) of title 31, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(36)A statement describing how the financial
				statement prepared by the Secretary of the Treasury under section 331(e) of
				this title was considered in preparing the budget, as required by section 2(b)
				of the Truth in Accounting Act of 2009, including a statement of the effect of
				the overall budget on the generational imbalance calculation and the fiscal
				imbalance calculation required under subparagraphs (C) and (D), respectively,
				of such section, and the effect of the overall budget on the net present value
				of the overall fiscal exposures of the United States
				Government.
						.
				(c)Secretary of
			 Treasury testimony on financial statementSection 331(e) of title 31, United States
			 Code, is further amended by adding at the end the following new
			 paragraph:
				
					(4)The Secretary of the Treasury shall testify
				each year before Congress on the financial statement for the preceding fiscal
				year required by this section, including the generational imbalance calculation
				and fiscal imbalance calculation required under subparagraphs (C) and (D),
				respectively, of paragraph
				(3).
					.
			(d)Comptroller
			 General report on financial condition of GovernmentSection
			 331(e) of title 31, United States Code, is further amended by adding at the end
			 the following new paragraph:
				
					(5)The Comptroller General shall testify
				each year before Congress upon request. Not later than January 30 of each year,
				the Comptroller General of the United States shall submit to Congress a report
				containing an assessment of the financial condition of the United States
				Government. The report shall include—
						(A)an assessment of the generational
				imbalance calculation and fiscal imbalance calculation required under paragraph
				(3);
						(B)a statement of whether the President
				met the requirements of section 2(b) of the Truth in Accounting Act of
				2009;
						(C)the results of the most recent
				long-term fiscal model simulation of the Government Accountability Office;
				and
						(D)such other fiscal matters the
				Comptroller General determines to be
				significant.
						.
			(e)Effective
			 dateThe information required under paragraph (3) of section
			 331(e) of title 31, United States Code, as added by subsection (a), shall be
			 included in the first financial statement required under that section after the
			 date of the enactment of this Act.
			
